      Case 1:20-cr-00052-DLC Document 103 Filed 08/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                 -v-                     :             20cr052 (DLC)
                                         :
 HERMAN STEWARD,                         :                  ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     Defense counsel having requested medical assistance for his

client, Herman Steward (a/k/a “Herman Stewart,” USMS 87889-054),

it is hereby

     ORDERED that the Warden of the Metropolitan Correctional

Center (“MCC”) shall promptly conduct a medical evaluation of

the defendant to determine whether he requires mental health

treatment or medical treatment.

     IT IS FURTHER ORDERED that the Government shall provide the

necessary background information regarding this request to the

Warden and report to the Court no later than August 25, 2020 the

results of the evaluation and a description of any medical

treatment that is being provided to the inmate.
         Case 1:20-cr-00052-DLC Document 103 Filed 08/21/20 Page 2 of 2



     IT IS FURTHER ORDERED that defense counsel’s request to the

Court of August 20, 2020 shall be filed under seal.


Dated:       New York, New York
             August 21, 2020


                                     ______________________________
                                             DENISE COTE
                                     United States District Judge




                                       2
